Exhibit 10

 

WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (the “Agreement”), dated November 21, 2011,
relates to Warrant Number [      ] dated [      ] (the “Warrant”) issued by
Capstone Turbine Corporation, a Delaware corporation (the “Company”), to
[      ] (the “Holder”), pursuant to which the Holder is entitled to subscribe
for and purchase up to [      ] shares (the “Warrant Shares”) of the common
stock, par value $0.001 per share, of the Company (the “Common Stock”).

 

WHEREAS, the Company wishes to induce the early exercise of the Warrant, and the
Holder wishes to exercise the Warrant according to its terms.

 

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Exercise of the Warrant.  On the date
hereof, the Holder hereby exercises the Warrant for [      ] shares of Common
Stock (the “Exercise”) contemporaneously with the execution of this Agreement. 
In connection with the Exercise and concurrently with the execution and delivery
of this Agreement, Holder shall deliver an executed copy of the Exercise Notice
attached hereto as Exhibit A indicating a Cash Exercise of the Warrant.

 

2.                                       Payment of Exercise Price.  The terms
of the Warrant shall remain unchanged.  Upon execution and delivery of the
related exercise notice, the Company shall, in accordance with the terms of the
Warrant, issue a new warrant to the Holder representing the right to purchase
the remaining number of Warrant Shares, if any.  The Company and the Holder
acknowledge that the current Exercise Price is $[      ].  No later than one
(1) Business Day after the execution of this Agreement, the Holder shall pay the
sum equal to the aggregate Exercise Price payable upon exercise of the Warrant
to the Company by wire transfer of immediately available funds to an account
designated by the Company and shall deliver the original Warrant to the
Company.  The Company shall deliver the shares of Common Stock set forth above
in Section 1 to the Holder in accordance with the terms of the Warrant.

 

3.                                       Cash Consideration. In consideration
for the Exercise and the cash due the Holder for the exercise of any fractional
shares, the Company hereby agrees to pay to the Holder in immediately available
funds cash consideration in the amount of $[      ] to be paid no later than one
(1) Business Day after the execution of this Agreement.

 

4.                                       Representations and Warranties of the
Company.  The Company represents, warrants and agrees that:

 

4.1                                                   it has all the requisite
authority and power to enter into and consummate the transactions contemplated
herein and such transactions shall not contravene any organizational documents,
contractual, regulatory, statutory or other obligation or restriction applicable
to the Company;

 

4.2                                                   this Agreement has been
duly and validly authorized, executed and delivered by the Company, and shall
constitute a legal, valid, and binding obligation of the Company, enforceable
against it in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles whether in a proceeding in equity or
at law;

 

4.3                                                   it has a sufficient number
of authorized and unissued shares of voting common stock to consummate the
Exercise of the Warrant;

 

--------------------------------------------------------------------------------


 

4.4                                                   any shares issued to
Holder pursuant to the Exercise of the Warrant shall be unlegended Common Stock,
validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof, that may be sold into the public market under the Company’s
effective shelf registration statement on Form S-3 (File No. 333-156459) (the
“Registration Statement”, and the prospectus set forth therein, the
“Prospectus”), subject to the accuracy of Holder’s representations below.  Upon
receipt of the shares of Common Stock set forth above in Section 1, the Holder
will have good and marketable title to such shares; and

 

4.5                                                   at the time the
Registration Statement and any amendments thereto became effective and as of the
date hereof the Registration Statement and any amendments thereto complied and
will comply in all material respects with the requirements of the Securities Act
of 1933, as amended (the “Securities Act”) and did not and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.
The Prospectus and any amendments or supplements thereto, at the time the
Prospectus or any amendment or supplement thereto was issued and as of the date
hereof, complied, and will comply, in all material respects with the
requirements of the Securities Act and did not, and will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  The Registration Statement is effective and
available for the issuance of the shares of Common Stock set forth above in
Section 1 thereunder and the Company has not received any notice that the
Securities and Exchange Commission (the “SEC”) has issued or intends to issue a
stop-order with respect to the Registration Statement or that the SEC otherwise
has suspended or withdrawn the effectiveness of the Registration Statement,
either temporarily or permanently, or intends or has threatened in writing to do
so. The “Plan of Distribution” section under the Registration Statement permits
the issuance and sale of the shares of Common Stock set forth above in Section 1
hereunder. The Registration Statement and any prospectus included therein,
including the Prospectus and the Prospectus Supplement, complied in all material
respects with the requirements of the 1933 Act and the Securities Exchange Act
of 1934, as amended, and the rules and regulations of the SEC promulgated
thereunder and all other applicable laws and regulations.

 

4.6                                                   The Company confirms that
neither it nor any other person acting on its behalf has provided the Holder or
their agent or counsel with any information that constitutes or could reasonably
be expected to constitute material, nonpublic information about the Company. The
Company understands and confirms that the Holder will rely on the foregoing
representations in effecting transactions in securities of the Company.  All
disclosure provided to the Holder regarding the Company or any of its
subsidiaries, their business and the transactions contemplated hereby furnished
by or on behalf of the Company does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.  No event or circumstance has occurred or information
exists with respect to the Company or any of its subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

4.7                                Other than such filings as may be required to
be made with the Nasdaq Global Market, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or any
other person, including, without limitation, any other security holders of the
Company, in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement.  All consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence have been obtained or effected on or prior to the date
hereof.  The Company is not in violation of the listing requirements of the
Nasdaq Global Market and has no knowledge of any facts that would reasonably
lead to delisting or suspension of the Common Stock within the next three (3)
months.

 

--------------------------------------------------------------------------------


 

5.                                       Representations and Warranties of the
Holder.  The Holder represents and warrants that:

 

5.1                                                   it has the authority to
enter into the transactions and consummate the transactions contemplated herein
and such transactions shall not contravene any contractual, regulatory,
statutory or other obligation or restriction applicable to the Holder;

 

5.2                                                   this Agreement has been
duly and validly authorized, executed and delivered by the Holder, and shall
constitute a legal, valid, and binding obligation of the Holder, enforceable
against it in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles whether in a proceeding in equity or
at law;

 

5.3                                                   it is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated under the
Securities Act;

 

5.4                                                   it has sufficient
knowledge and experience in financial and business matters so as to be capable
of bearing the economic risks of participation in this Agreement, and it is
capable of evaluating the merits and risks of participating in this Agreement,
including any risks associated with surrendering certain rights related to the
Warrant;

 

5.5                                                   it has received any and
all information requested by the Holder for the Holder to make a decision to
enter into this Agreement and the transactions contemplated hereby. The Holder
has had an opportunity to discuss the Company’s business, management and
financial affairs with the Company and its representatives and has had the
opportunity to review the Company’s operations. The Holder has also had a full
opportunity to ask questions of and receive answers from the Company and its
management in connection with the transactions contemplated hereby. Except as
expressly set forth in this Agreement, the Holder acknowledges and agrees that
the Company has made no other representation or warranty regarding the
operations, business, prospects or condition (financial or otherwise) of the
Company or its affiliates;

 

5.6                                                   it acknowledges that it is
not relying, and has not relied, upon any statement, advice (whether legal, tax,
financial, accounting or other), representation or warranty made by any entity
or person including, without limitation, the Company or any of its affiliates or
representatives, Lazard Frères & Co. LLC or Lazard Capital Markets LLC, except
for (a) the publicly available filings made by the Company with the Commission
under the Exchange Act, and (b) the statements, representations and warranties
made by the Company in this Agreement;

 

5.7                                                   it is the sole legal and
beneficial owner of the Warrant, and has good, valid and marketable title to the
Warrant, free and clear of any mortgage, lien, pledge, charge, security
interest, encumbrance, title retention agreement, option, equity or other
adverse claim thereto.  It has not, in whole or in part, (a) assigned,
transferred, hypothecated, pledged or otherwise disposed of the Warrant or its
rights in the Warrant, or (b) given any person or entity any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
the Warrant; and

 

5.8                                                   it is not an affiliate of
the Company as such term is defined in Rule 144 promulgated under the Securities
Act.

 

--------------------------------------------------------------------------------


 

6.                                       Miscellaneous.

 

6.1                                                   This Agreement may be
executed in multiple original counterparts, each of which shall be an original,
but all of which shall constitute one and the same Agreement.  This Agreement
and all rights, obligations and liabilities hereunder shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.

 

6.2                                                   On or before 9:00 a.m.,
New York City time, on the first (1st) Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K in the form
required by the Exchange Act describing the material terms of the transactions
contemplated hereby. From and after the filing of the 8-K Filing with the
Commission, the Holder shall not be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees or agents, that is not disclosed in
the 8-K Filing.  Without the prior written consent of the Holder, neither the
Company nor any of its Subsidiaries or affiliates shall disclose the name of the
Holder in any filing, announcement, release or otherwise.

 

6.3                                                   Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Warrant.

 

6.4                                                   The Company will not, for
a period of thirty (30) days from the date of this Agreement, without the prior
written consent of Holder, directly or indirectly offer, sell, assign, transfer,
pledge, contract to sell, or otherwise dispose of, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
other than the issuance of restricted Common Stock or options to acquire Common
Stock pursuant to the Company’s employee benefit plans, qualified stock option
plans or other employee compensation plans as such plans are in existence on the
date hereof and the issuance of Common Stock pursuant to the valid exercises of
options, warrants or rights or vesting of restricted stock units outstanding on
the date hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

[HOLDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Exercise Notice

 

--------------------------------------------------------------------------------